"Winslow, J.
The statute requires (sec. 418, Stats. 1898) that: “Whenever the town board shall contemplate an alteration of a school district they shall give at least five days, notice in writing to the clerk of tbe district or districts to be affected thereby, stating in such notice when and where they will be present to decide -upon such proposed alteration, and such clerk or clerks shall immediately notify the *477other members of the board.” It was held in State ex rel. Foster v. Graham, 60 Wis. 395, in accordance with plain reason, that the giving of this notice is a jurisdictional prerequisite to the making of the order, and that'it could not be waived.
The statute requires in no uncertain terms that the board shall give the notice. Upon familiar principles the board can only act at a meeting duly held. Individual action will not suffice. McNolty v. School Directors, 102 Wis. 261. In the present case the board never met, and never authorized the giving of the notice; hence they had no jurisdiction to make the order establishing the new district. The defect being jurisdictional, the action may be reviewed by the courts. State ex rel. Foster v. Graham, supra.
By the Court.— Judgment reversed, and action remanded with directions to reverse the action of the town board.